Citation Nr: 1732166	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  05-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an in-service head injury, to include a headache disorder, to include as secondary to exposure to ionizing radiation and chemicals.  

2.  Entitlement to service connection for memory loss, to include as secondary to the claimed head injury and exposure to ionizing radiation and chemicals.  

3.  Entitlement to service connection for diffuse atrophy, to include as secondary to the claimed head injury and exposure to ionizing radiation and chemicals.  

4.  Entitlement to service connection for degenerative changes of the right hand, to include as secondary to exposure to ionizing radiation and chemicals.  

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to exposure to ionizing radiation and chemicals.  

6.  Entitlement to an initial compensable rating for atopic dermatitis of the hands.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1956 to June 1958 and from July 1958 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2004, September 2005, and July 2016 by the Department of Veterans Affairs Regional Offices (RO) in Cleveland, Ohio, and Waco, Texas, respectively.  

In the September 2004 rating decision, the RO, in pertinent part, denied service connection for residuals of a head injury and memory loss.  

In the September 2005 rating decision, the RO, in pertinent part, denied service connection for degenerative changes of the right hand, diffuse atrophy, and anxiety and depression due to Toluene and Trichloroethylene exposure.  

In the July 2016 rating decision, the RO granted service connection for atopic dermatitis, claimed as skin disability and pain in hands, and assigned a noncompensable disability rating.  

In January 2009, the Veteran testified before the Board in regard to his pending service connection claims.  A transcript of the hearing has been reviewed and associated with the claims file.  

These matters were before the Board in March 2009, at which time the claims of service connection for skin disability of the hands, degenerative changes in the right hand, diffuse atrophy, and acquired psychiatric disorder were remanded for further development, including evidence of exposure to chemical agents and VA examination by an endocrinologist.  The Board, in pertinent part, denied the claims of service connection for residuals of a head injury, to include headaches, and memory loss.  

The Veteran appealed the Board's decision denying his claims of service connection for memory loss and headaches.  In a November 2010 decision, the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the claims for readjudication.  These matters were subsequently before the Board in July 2011, at which time they were remanded for additional evidentiary development, including obtaining treatment records and traumatic train injury (TBI) and neurological examination to determine whether the claimed residuals of an in service head injury and memory loss were related to in-service head injuries, radiation exposure, or chemical exposure.  

All pending matters were before the Board again in August 2014, at which time they were remanded for additional evidentiary development, including an addendum medical opinion for headaches and memory loss and VA examinations to determine the etiology of his skin disability, degenerative changes of right hand, and acquired psychiatric disability.  

These matters were most recently before the Board in February 2016, at which time they were remanded to obtain addendum medical opinions.  

Finally, a statement of the case was issued in June 2017 on the issues of entitlement to ratings in excess of 30 percent for frostbite of the left and right feet, as well as evaluation of an associated fungal infection, rated noncompensable.  The Veteran perfected his appeal as to these issues in July 2017.  However, the Board observes that this issue has not yet been certified; in light of this, and given how recently the substantive appeal was received, it is possible that additional development may still be in progress at the AOJ.  Accordingly, at this time the Board will decline to take jurisdiction of those claims; as needed, they will be the subject of a later Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Headaches, Memory Loss, and Diffuse Atrophy

The Veteran asserts that he is entitled to service connection for headaches, memory loss, and diffuse atrophy as a result of two in service head injuries, exposure to radiation from warheads, and/or exposure to Toluene and Trichloroethylene.  See 01/27/2009, VBMS, Hearing Testimony.  Furthermore, he also states that his headaches and memory loss stem from his diffuse atrophy incurred in service.  

In the February 2016 remand instructions, the AOJ was instructed to obtain an addendum opinion by the examiner, J.S., M.D., who performed a VA examination in December 2012 and provided addendum opinions in April and May 2015 with regards to the etiology of the Veteran's headaches, memory loss, and diffuse atrophy.  Specifically, the examiner was to address the Veteran's subjective complaints of memory loss and migraine headache symptoms.  

Dr. J.F. provided addendum medical opinions in April 2016 and issued the reports in May 2016.  Dr. J.F. concluded that it was less likely than not that the Veteran's headaches, memory loss, and diffuse atrophy was incurred in service, including from the alleged exposure to Toluene and Trichloroethylene.  Dr. J.F. based his opinion, in part, on his review of the Veteran's service treatment records and indicated that the Veteran did not complain of or seek treatment in service for headaches or memory loss.  Again, the examiner failed to discuss or mention the Veteran's assertions that he had headaches and memory loss while in service.  See 01/27/2009, VBMS, Hearing Testimony.  

Furthermore, after a review of the record, the Board finds that Dr. J.F. failed to acknowledge or discuss the documented head injury that the Veteran sustained in October 1970 and indicated that his review of service medical records from 1956 to 1976 indicated that there was no clinic visit for head injury.  See 05/31/2008, VBMS, Military Personnel Record; 06/23/2015, VBMS, STR, p. 8; 12/26/2012, VBMS, VA Examination, p. 3.  The addendum opinion also failed to acknowledge the October 1970 injury.  

Given the long history and procedural posture of this case, the Board finds that a medical opinion by a neurologist is warranted to determine the etiology of his memory loss, headaches, and diffuse atrophy, and any interrelationship between the three claims, stemming from his in service head injuries and/or exposure to chemicals or radiation. 

Degenerative Changes of the Right Hand

After a review of the record the Board finds that the Veteran had osteoarthritis complaints in his hands while in service, which has not been addressed by any medical opinions of record with regard to his claim of service connection for degenerative changes of the right hand.  See 08/10/1976, VBMS, STR, p. 48.  

Furthermore, the February 2016 remand instructions requested the AOJ to obtain an addendum medical opinion addressing the x-rays of the hand taken in July 2004, which revealed degenerative change of mild degree at the interphalangeal joint of the thumb, when determining whether the Veteran had a current right hand disability that was incurred in service.  

A medical opinion was provided in March 2016, which stated "in reference to the diagnosis of mild hand degenerative changes, if the lesions would have present in 2004 they would have progressed after twelve years, however these claimed lesions are not present in the 2015 x-rays."  See 05/20/2016, Legacy Content Manager Documents, C&P Exam, p. 4.  

The Board finds that this March 2016 opinion does not address the Veteran's claim of service connection for right hand degenerative changes.  Accordingly, the Board finds that a medical opinion by an orthopedist is warranted.  

Acquired Psychiatric Disability

The Veteran underwent a VA psychiatric examination in April 2015 and the examiner issued a report in May 2015.  The examiner assessed the Veteran with unspecified depressive disorder and found that it was due to his concerns about his medical disabilities that he believes are the result of exposure to radiation and chemicals.  If it was determined that the Veteran's headaches, complaints of memory loss, skin disability, diffuse atrophy, and/or degenerative changes of the right hand are due to exposure to radiation or chemicals then his unspecified depressive disorder would be secondary to these disabilities.  

The Veteran was subsequently granted service connection for his skin disability.  However, the examiner concluded it was due to his in-service hand washing.  Accordingly, additional development is required to determine whether the Veteran's headaches, memory loss, diffuse atrophy, and/or degenerative changes of the right hand are due to his asserted radiation and chemical exposure, and this issue is remanded pending the results of additional medical opinions.  

Initial Increased Rating For Skin Disability

The Veteran filed a claim for a skin disability in January 2004.  He was granted service connection for atopic dermatitis, claimed as skin disability and pain in hands, and assigned a noncompensable disability rating, effective January 5, 2004.  

The sole examination of the Veteran's skin disability occurred in April 2015 and the examiner issued the report in May 2015.  The diagnoses were atopic dermatitis, dermatomycosis, and dry skin.  In the prior twelve months he treated 6 weeks or more with topical medication, aquaphor, for dry skin.  At that time, he had eczema and infections of the skin on less than 5 percent of his total body and exposed area.  

After a review of the file, the Board is unable to assess the Veteran's claim of an initial compensable rating from January 2004 to the present without resort to speculation and requires a dermatologist to review the record and address the Veteran's skin disability on an annual basis from January 2004 to the present.  For example, the Veteran submitted photographs of his hands and face in 2005.  See 04/06/2005, VBMS, Photographs.  A medical report dated in July 2007 indicated that Veteran's dermatitis improved on elidel.  See 07/18/2006, VBMS, Medical Treatment Record- Government Facility.   The Board notes that elidel appears to be an immunosuppressive drug, which may entitle the Veteran to a 10 percent disability rating or more for that time period pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  See https://www.drugs.com/elidel.html (finding that elidel is an immunosuppresent).  

Accordingly, the Board finds that a medical opinion by a determatolgist is warranted to address the severity of the Veteran's skin disability on an annual basis from January 2004 to the present.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file, including a copy of this remand, to a neurologist who has not previously examined or provided an opinion in this matter, for a medical opinion to determine the etiology of the Veteran's migraine headaches, memory loss, and diffuse atrophy.  (A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following: Is it at least as likely as not (probability of at least 50 percent) that the Veteran's migraine headaches, memory loss, and/or diffuse atrophy was incurred in and/or is otherwise etiologically related to his period of active service, including asserted head injuries, exposure to radiation, and/or exposure to Toluene and Trichloroethylene?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's statements that his memory loss and headaches started in service, his two in service head injuries, including his documented head injury in October 1970, and his statements regarding his exposure to radiation and Toluene and Trichloroethylene.  See 05/31/2008, VBMS, Military Personnel Record; 06/23/2015, VBMS, STR, p. 8. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is advised to not rely solely on any gap in treatment when rendering his opinion and to consider the Veteran's lay statements.  

2.  Forward the entire claims file, including a copy of this remand, to an orthopedist, for a medical opinion to determine the etiology of the Veteran's right hand disability, other than skin disability, including the degenerative change of mild degree at the interphalangeal joint of the thumb found in x-rays dated in July 2004.  (A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following: Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right hand disability, if any, including degenerative change found in the July 2004 x-rays, was incurred in and/or is otherwise etiologically related to his period of active service, including asserted exposure to radiation and/or exposure to Toluene and Trichloroethylene?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the osteoarthritis complaints in his hands while in service and his statements regarding his exposure to radiation and Toluene and Trichloroethylene.  See 08/10/1976, VBMS, STR, p. 48

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is advised to not rely solely on any gap in treatment when rendering his opinion and to consider the Veteran's lay statements.  

3.  Forward the entire claims file, including a copy of this remand, to a dermatologist, to address the severity of the Veteran's service connected atopic dermatitis on an annual basis from January 2004 to the present.  (A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

From January 2004 to the present, for each calendar year, the examiner should fully describe the following:

a.  The percentage that the atopic dermatitis covers of the Veteran's entire body and exposed area.   

b.  The type of medication used by the Veteran to treat the atopic dermatitis and whether any of the medication includes systematic therapy such as corticosteroids or other immunosuppressive drugs.  

c.  If the Veteran if found to use or have used systematic therapy such as corticosteroids or other immunosuppressive drugs, whether such use is intermittent for a total duration of less than six weeks during the prior 12 month period; whether such use is required for a total duration of six weeks or more, but not constantly, during the prior 12 month period; or whether such use is constant or near-constant during the prior 12 month period.  

See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




